DETAILED ACTION
This is a non-final Office action in response to communications received on 5/27/2020.  Claims 1-20 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 5/27/2020 are acknowledged.
Foreign Priority or Provisional
Foreign Priority to 2/13/2017 is recognized.  

Objections
Claim 5 is objected to for the following reasons: the claim limitation “an average number of service orders” appears to be grammatically incorrect.  Did the Applicant intend to disclose “average number of target service orders”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10701556 (Application no. 16/537,711). Although the claims at issue are not identical, they are not patentably distinct from each other and all of the claim limitations of the current claim are broader than similar limitations present in the claims of parent application 16/537,711 (Patent No. 10701556).
Instant Application
Patent No. 10701556
1. A system, comprising: 

at least one storage medium including a set of instructions; 

at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is configured to cause the system to: 

determine a target user and a candidate user associated to the target user; 

obtain a plurality of target service orders associated with the target user and a plurality of candidate service orders associated with the candidate user within a predetermined time period, wherein each of the plurality of target service orders and the plurality of candidate service orders includes a start location and a start time; 

9. The system of claim 8, wherein to obtain a plurality of candidate service orders associated with a candidate user 
10. The system of claim 8, wherein to obtain a plurality of candidate service orders associated with a candidate user within a predetermined time period, the at least one processor is further configured to cause the system to: determine whether the candidate user is a family member of the target user; in response to the determination that the candidate is a family member of the target user, determine a family address associated with the candidate user and the target user; exclude a second set of service orders from the plurality of target service orders and the plurality of candidate service orders, wherein for each of the second set of service orders, the start location of the service order is associated with the family address.

 determine a plurality of differences associated with the plurality of candidate service orders and the plurality of target service orders, wherein the plurality of differences include a plurality of time differences and a plurality of location differences; and 




at least one non-transitory storage medium including a set of instructions for determining an affinity between a target user and a candidate user; 

at least one processor in communication with the at least one non-transitory storage medium, wherein when executing the set of instructions, the at least one processor is configured to cause the system to: 

obtain a first set of service orders comprising a plurality of target service orders associated with the target user and a plurality of candidate service orders associated with the candidate user within a predetermined time period, wherein the method of obtaining the first set of service orders comprises: 

determining whether the candidate user is a colleague or a family member of the target user; 

in response to determining that the candidate user is a colleague or a family member of the target user, determining a 

excluding a second set of service orders from the obtained first set of service orders, each of the service orders from the excluded second set of service orders is excluded upon determining that a start location of each of the second set of service orders corresponds to the work address or family address; 

wherein each of the plurality of target service orders and the plurality of candidate service orders is an order for an on-demand transportation service provided online and includes a start location and a start time; 

select one or more relevant service orders from the plurality of candidate service orders based on the plurality of target service orders, wherein for each of the one or more relevant service orders, a time difference between the start time of the relevant service order and the start time of one of the plurality of target service orders is less than a time threshold, or a location difference between the start location of the relevant service order and the start location of one of the plurality of target service orders is less than a location threshold;

determine the affinity between the target user and the candidate user based on the one or more relevant service orders; 

obtain a normalization parameter corresponding to a user level of the target user; determine a normalized affinity between the target user and candidate user based on the normalization parameter; and provide personalized recommendations for the target user based upon the normalized affinity between the target user and a 

2. The system of claim 1, wherein to determine an affinity between the target user and the candidate user based on the one or more relevant service orders, the at least one processor is further configured to cause the system to: for each of the one or more relevant service orders, determine a first order affinity based on the time difference and the time threshold or a second order affinity based on the location difference and the location threshold; determine the affinity between the target user and the candidate user based on one or more first order affinities or one or more second order affinities.
3. The system of claim 2, to determine an affinity between the target user and the candidate user based on the one or more relevant service orders, the at least one processor is further configured to direct the system to: for each of the one or more relevant service orders, determine a first order affinity based on the time difference and the time threshold or a second order affinity based on the location difference and the location threshold; determine the affinity between the target user and the candidate user based on one or more first order affinities or one or more second order affinities.
2. The system of claim 1, wherein to determine an affinity between the target user and the candidate user based on the one or more relevant service orders, the at least one processor is further configured to cause the system to: for each of the one or more relevant service orders, determine a first order affinity based on the time difference and the time threshold or a second order affinity based on the location difference and the location threshold; determine the affinity between the target user and the candidate user based on one or more first order affinities or one or more second order affinities.
4. The system of claim 1, wherein the at least one processor is further configured to cause the system to: determine a candidate user set including a plurality of candidate users; 


4. The system of claim 3, wherein to obtain a normalization parameter, the at least one processor is further configured to cause the system to: determine an average number of service orders per capita for the plurality of candidate users within the predetermined time period; obtain a number of the plurality of target service orders; and determine the normalization parameter based on the average number of service orders per capita and the number of the plurality of target service orders
6. The system of claim 4, wherein the at least one processor is further configured to cause the system to: determine a relevancy between the target user and the candidate user based on the normalized affinity.
5. The system of claim 3, wherein the at least one processor is further configured to cause the system to: determine a relevancy between the target user and each candidate user hi the candidate user set based on the normalized affinity for each candidate user; and provide personalized recommendations for the target user based upon the normalized affinities and the relevancy between the target user and each candidate user.
7. The system of claim 1, wherein the at least one processor is further configured to cause the system to: obtain target wireless local area network (LAN) connection data associated with the target user; obtain candidate wireless LAN connection 


7. The system of claim 1, wherein the candidate user is a colleague of the target user, a family member of the target user, or has shared a red-packet with the target user.
11. A method implemented on a computing device having at least one processor, at least one storage medium, and a communication platform connected to a network, the method comprising: 

determining a target user and a candidate user associated to the target user; 

18.The method of claim 17, wherein to obtain a plurality of candidate service orders associated with a candidate user within a predetermined time period, the at least one processor is further configured to cause the system to: determine whether the candidate user is a colleague of the target user; in response to the determination that the candidate user is a colleague of the target user, determine a work address associated with the candidate user and 
19.The method of claim 17, wherein to obtain a plurality of candidate service orders associated with a candidate user within a predetermined time period, the at least one processor is further configured to cause the system to: determine whether the candidate user is a family member of the target user; in response to the determination that the candidate is a family member of the target user, determine a family address associated with the candidate user and the target user; exclude a second set of service orders from the plurality of target service orders and the plurality of candidate service orders, wherein for each of the second set of service orders, the start location of the service order is associated with the family address.

obtaining a plurality of target service orders associated with the target user and a plurality of candidate service orders associated with the candidate user within a predetermined time period, wherein each of the plurality of target service orders and the plurality of candidate service orders includes a start location and a start time; 

determining a plurality of differences associated with the plurality of candidate service orders and the plurality of target service orders, wherein the plurality of differences include a plurality of time differences and a plurality of location difference; and 

determining an affinity between the target user and the candidate user based on the plurality of differences.


obtaining a first set of service orders comprising a plurality of target service orders associated with the target user and a plurality of candidate service orders associated with the candidate user within a predetermined time period, wherein the method of obtaining the first set of service orders comprises: 

determining whether the candidate user is a colleague or a family member of the target user; in response to determining that the candidate user is a colleague or a family member of the target user, determining a work address or a family address 

excluding a second set of service orders from the obtained first set of service orders, each of the service orders from the excluded second set of service orders is excluded upon determining that a start location of each of the second set of service orders corresponds to the work address or family address; 

wherein each of the plurality of target service orders and the plurality of candidate service orders is an order for an on-demand transportation service provided online and includes a start location and a start time; 

selecting one or more relevant service orders from the plurality of candidate service orders based on the plurality of target service orders, wherein for each of the one or more relevant service orders, a time difference between the start time of the relevant service order and the start time of one of the plurality of target service orders is less than a time threshold, or a location difference between the start location of the relevant service order and the start location of one of the plurality of target service orders is less than a location threshold; 

determining the affinity between the target user and the candidate user based on the one or more relevant service orders; 

obtaining a normalization parameter corresponding to a user level of the target user; 

determining a normalized affinity between the target user and candidate user based on the normalization parameter; and providing personalized recommendations for the target user based upon the normalized affinity between the target user 

9. The method of claim 8, wherein the determining the affinity between the target user and the candidate user based on the one or more relevant service orders includes: for each of the one or more relevant service orders, determining a first order affinity based on the time difference and the time threshold or a second order affinity based on the location difference and the location threshold; and determining the affinity between the target user and the candidate user based on one or more first order affinities or one or more second order affinities.
13. The method of claim 12, the method further comprising: for each of the one or more relevant service orders, determining a first order affinity based on the time difference and the time threshold or a second order affinity based on the location difference and the location threshold; determining the affinity between the target user and the candidate user based on one or more first order affinities or one or more second order affinities.
9. The method of claim 8, wherein the determining the affinity between the target user and the candidate user based on the one or more relevant service orders includes: for each of the one or more relevant service orders, determining a first order affinity based on the time difference and the time threshold or a second order affinity based on the location difference and the location threshold; and determining the affinity between the target user and the candidate user based on one or more first order affinities or one or more second order affinities.
14. The method of claim 11, further comprising: determining a candidate user set including a plurality of candidate users; determining a plurality of affinities between the target user and the plurality of candidate users; determining a sum of the plurality of affinities; determining a ratio of the 


11. The method of claim 10, wherein the obtaining the normalization parameter includes: determining an average number of service orders per capita for the plurality of candidate users within the predetermined time period; obtaining a number of the plurality of target service orders; and determining the normalization parameter based on the average number of service orders per capita and the number of the plurality of target service orders.
16. The method of claim 11, wherein the at least one processor is further configured to cause the system to: obtain target wireless local area network (LAN) connection data associated with the target user; obtain candidate wireless LAN connection data associated with the candidate user; determine whether there is wireless LAN interconnection data between the target user and the candidate user based on the target wireless LAN connection data and the candidate wireless LAN connection data, wherein the wireless LAN interconnection data includes the number of times the target user and the candidate user connect to the same wireless LAN; and in response to the determination that there is wireless LAN interconnection data between the target user and the candidate user, 

17. The method of claim 11, wherein the candidate user is a colleague of the target user, a family member of the target user, or has shared a red-packet with the target user.
14. The method of claim 8, wherein the candidate user is a colleague of the target user, a family member of the target user, or has shared a red-packet with the target user.
20. A non-transitory computer readable medium, comprising a set of instructions for determining an affinity between a target user and at least one candidate user, wherein when executed by at least one processor, the set of instructions directs the at least one processor to perform acts of: 

determining a target user and a candidate user associated to the target user; 

obtaining a plurality of target service orders associated with the target user and a plurality of candidate service orders associated with the candidate user within a predetermined time period, 


9. The system of claim 8, wherein to obtain a plurality of candidate service orders associated with a candidate user within a predetermined time period, the at least one processor is further configured to cause the system to: determine whether the candidate user is a colleague of the target user; in response to the determination that the candidate user is a colleague of the target user, determine a work address associated with the candidate user and the target user; exclude a first set of service orders from the plurality of target service orders and the plurality of candidate service orders, wherein for each of the first set of service orders, 
10. The system of claim 8, wherein to obtain a plurality of candidate service orders associated with a candidate user within a predetermined time period, the at least one processor is further configured to cause the system to: determine whether the candidate user is a family member of the target user; in response to the determination that the candidate is a family member of the target user, determine a family address associated with the candidate user and the target user; exclude a second set of service orders from the plurality of target service orders and the plurality of candidate service orders, wherein for each of the second set of service orders, the start location of the service order is associated with the family address.

wherein each of the plurality of target service orders and the plurality of candidate service orders includes a start location and a start time; 

determining a plurality of differences associated with the plurality of candidate service orders and the plurality of target service orders, wherein the plurality of differences includes a plurality of differences and a plurality of location difference; and 

determining an affinity between the target user and the candidate user based on the plurality of differences.


obtaining a first set of service orders comprising a plurality of target service orders associated with the target user and a plurality of candidate service orders associated with the candidate user within a predetermined time period, wherein the method of obtaining the first set of service orders comprises: 

determining whether the candidate user is a colleague or a family member of the target user; 

in response to determining that the candidate user is a colleague or a family member of the target user, determining a work address or a family address corresponding to both the target user and the candidate user; and excluding a second set of service orders from the obtained first set of service orders, each of the service orders from the excluded second set of service orders is excluded upon determining that a start location of each of the second set of service orders corresponds to the work address or family address;

 wherein each of the plurality of target service orders and the plurality of candidate 

selecting one or more relevant service orders from the plurality of candidate service orders based on the plurality of target service orders, wherein for each of the one or more relevant service orders, a time difference between the start time of the relevant service order and the start time of one of the plurality of target service orders is less than a time threshold, or a location difference between the start location of the relevant service order and the start location of one of the plurality of target service orders is less than a location threshold; 

determining the affinity between the target user and the candidate user based on the one or more relevant service orders; 

obtaining a normalization parameter corresponding to a user level of the target user; 

determining a normalized affinity between the target user and candidate user based on the normalization parameter; 

and providing personalized recommendations for the target user based upon the normalized affinity between the target user and a relevancy determined for the candidate user.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1-10 rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to software per se.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claim 1 is directed to a “system . . .  comprising: at least one storage medium” and “at least one processor”.  The specification does not limit “storage medium” to non-transitory storage or hardware and processors may refer to software (see Computer Desktop Encyclopedia definition of “processor”).  Consequently, the elements of claim 1 are interpreted as coding/or software and fail to recite any physical device or machine, therefore claim 1 fails to recite any physical device or machine.  
Dependent claims 2-10 fail to remedy the deficiencies of claim 1 and therefore are similarly rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perkowitz (US 2015/0170042) in view of Wilson (US 2014/0279196).
Regarding claim 1, Perkowitz discloses the limitations substantially as follows:
A system comprising: 
at least one storage medium including a set of instructions; 
at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is configured to cause the system to: 
determine a target user and a candidate user associated to the target user (paras. [0009], [0085], [0098]-[0100]: determining a user (i.e. target user) and venues/sellers/restaurants of businesses or services (i.e. candidate users) for the user (i.e. associated with the target user));
obtain a plurality of target service orders associated with the target user and a plurality of candidate service orders associated with the candidate user within a predetermined time period (paras. [0025], [0027], [0037], [0045], [0053], [0055], [0063]-[0065], [0076], [0084], [0093], [0100], [0159]-[0161], [0164]: obtaining a plurality of time slices labeled with user events/activities and a plurality of candidate activities performed by/at venues (i.e. plurality of orders/activities in which the target user participated as target service orders) and a plurality of recommended activities/services/products (i.e. plurality of candidate service orders) of venues/sellers/restaurants (i.e. candidate users), where the events/activities occur within a time period predetermined from slice information and transition rules describing the user’s routine (i.e. during when user takes lunch, after work before user gets home, etc.)), 
wherein each of the plurality of target service orders and the plurality of candidate service orders includes a start location and a start time (paras. [0025], [0027], [0029], [0067]-[0071], [0085]-[0086], [0093], [0161], Fig. 2: where each of the activities/events participated in by the user obtained from the time slices (i.e. each of the plurality of target service orders) and the recommended activities/events by the venues/sellers (i.e. plurality of candidate service orders) include locations for the activities/events (i.e. start locations) and times when the events/activities begin or are available to begin within the time period such events/activities are normally performed (i.e. time to start the order)); 
determine a plurality of differences associated with the plurality of candidate service orders and the plurality of target service orders, wherein the plurality of differences include a plurality of location differences (paras. [0160]-[0164], [0168]: determine differences between the plurality of recommended activities/services/products (i.e. plurality of candidate service orders) and the activities/events the user has previously engaged in from the slice information (i.e. based on the plurality of target service orders) including location differences calculated by determining that differences between the locations of recommended activities/events (i.e. start locations of the relevant service orders) and the locations of the user (i.e. start locations) are within a predetermined distances (i.e. less than a location threshold)); and 
determine an affinity between the target user and the candidate user based on the plurality of differences (paras. [0009], [0098]-[0100], [0160], [0168]: determining an affinity between a user (i.e. target user) and venues/sellers/restaurants of candidate/recommended businesses or services (i.e. candidate users) by using the location differences to generate recommendations (i.e. based on the location differences)).
Perkowitz does not explicitly disclose the remaining limitations of claim 1 as follows:
wherein the plurality of differences include a plurality of time differences
However, in the same field of endeavor, Wilson discloses the remaining limitations of claim 1 as follows:
wherein each of the plurality of target service orders and the plurality of candidate service orders includes a start location and a start time (paras. [0152], [0160]-[0161], [0170], [0183], [0256]-[0257], [0259], [0261]: records of users attending shows/events/venues (i.e. target service orders) and recommended candidate venues/shows/events (i.e. candidate service orders) include location (i.e. start location) and time during which the venues/shows/events starts/opens/becomes available (start time));
determine a plurality of differences associated with the plurality of candidate service orders and the plurality of target service orders, wherein the plurality of differences include a plurality of time differences and a plurality of location differences (paras. [0085], [0160]-[0161], [0170], [0177]-[0178], [0183]-[0185], [0199], [0261], [0289], Figs. 18, 20 step 2002: providing user with personalized recommendations/selections (i.e. one or more relevant service orders) based on comparing recommendation data for events/shows (i.e. relevant service order data) to previous recommendation data and attendance of user at shows/venues (i.e. target service venues) and determining that the difference between the time/hour that the recommended venue/show/event opens/starts/becomes available is the same as or similar to (i.e. is within a time threshold of) to a time when the user previously attended a venue/show/event (i.e. start time of one of the target service orders) or the hours the venue/show/event is open is less than the dwell time the user spent during the previous venue/show/event and that the difference between the location of the recommended venue/show/event (i.e. start location of one of the relevant service orders) and the location where the user has previously attended venues/shows/events (i.e. start location of the one of the target service orders) does not exceed (i.e. is less than a threshold distance) the bounds of the user’s preferred neighborhood so that the locations of all the shows/venues reside within the same preferred neighborhood);
determine an affinity between the target user and the candidate user based on the plurality of differences (paras. [0059]-[0060], [0170], [0178], [0183], [0261]-[0262]: determining an affinity between a user (i.e. target user) and a venue (candidate user) by using the location and time differences to generate selected recommended event/shows/venues  (i.e. based on plurality of differences)).


Regarding claims 2 and 12, Perkowitz and Wilson disclose the limitations of the system of claim 1 and the method of claim 11.
Perkowitz discloses the limitations of claims 2 and 11 as follows:
select one or more relevant service orders that satisfy a preset condition from the plurality of candidate service orders based on the plurality of target service orders, wherein the preset condition is a time difference between the start time of the relevant service order and the start time of one of the plurality of target service orders being less than a time threshold, or a location difference between the start location of the relevant service order and the start location of one of the plurality of target service orders being less than a location threshold (paras. [0160]-[0164], [0168]: receiving selections of one or more recommendations of activities/events (i.e. one or more relevant service orders) that satisfy transition rules and user preferences (i.e. that satisfy a preset condition) from the plurality of recommended activities/services/products (i.e. plurality of candidate service orders) based on the activities/events the user has previously engaged in from the slice information (i.e. based on the plurality of target service orders), where for each selection the difference between the location of the recommended activities/events (i.e. start location of the relevant service order) and the location of the user (i.e. start location) are within a predetermined distance (i.e. less than a location threshold)); and
determine an affinity between the target user and the candidate user based on the one or more relevant service orders (paras. [0009], [0098]-[0100]: determining an affinity between a user (i.e. target user) and venues/sellers/restaurants of candidate/recommended businesses or services (i.e. candidate users) based on selected activities/events (i.e. relevant service orders)).

	Regarding claims 3 and 13, Perkowitz and Wilson disclose the limitations of the system of claim 1 and the method of claim 11.
Wilson discloses the limitations of claims 3 and 13 as follows:
further comprising: 
for each of the one or more relevant service orders, determining a first order affinity based on the time difference and the time threshold or a second order affinity based on the location difference and the location threshold(paras. [0085], [0160]-[0161], [0170], [0177]-[0178], [0183]-[0185], [0199], [0261]-[0262], [0289], Figs. 18, 20 step 2002: for the personalized recommendations/selections (i.e. one or more relevant service orders) of recommended venues/shows/events, determining an affinity between a user based and the recommended venue/shows/events based upon the time the event/show/venue opens/starts/becomes available is the same as or similar to (i.e. is within a time threshold of) to a time when the user previously attended a venue/show/event (i.e. start time of one of the target service orders) or the hours the venue/show/event is open is less than the dwell time the user spent during the previous venue/show/event (i.e. a first order affinity) and that the difference between the location of the recommended venue/show/event (i.e. start location of one of the relevant service orders) and the location where the user has previously attended venues/shows/events (i.e. start location of the one of the target service orders) does not exceed (i.e. is less than a threshold distance) the bounds of the user’s preferred neighborhood so that the locations of all the shows/venues reside within the same preferred neighborhood) (i.e. second order affinity); and 
determining the affinity between the target user and the candidate user based on one or more first order affinities or one or more second order affinities (paras. [0059]-[0060], [0261]-[0262]: determining an affinity between a user (i.e. target user) and a venue (candidate user) based on the location, hours and other attributes of selected recommended event/shows/venues (i.e. service orders relating to the candidate user)).
The same motivation to combine utilized in claims 1 and 11 is equally applicable in the instant claim.


Wilson discloses the limitations of claim 4 as follows:
	The system of claim 1, wherein the at least one processor is further configured to cause the system to:
determining a candidate user set including a plurality of candidate users (paras. [0094], [0183]-[0186], Fig. 21A, Fig. 21B: determining one or more recommended venues/restaurants/events (i.e. candidate user set including candidate users)); 
determining a plurality of affinities between the target user and the plurality of candidate users (paras. [0074]-[0075], [0094], [0106]-[0108], [0170], [0183]: determining a plurality of links/affinities for genre/type, hours, attire, location/neighborhood between the user and the venues/restaurants/events); 
determining a sum of the plurality of affinities (paras. [0074]-[0075], [0106]-[0108], [0170], [0183]-[0186], Fig. 21A: adding up the weights, links and strengths for each of the attributes/affinities of the user to generate an overall link strength); 
determining a ratio of the affinity of each candidate user to the sum of the plurality of affinities (paras. [0183]-[0186], Fig. 21B: comparing (i.e. generating ratios of the overall link strength of each of venue/event to the sum of all of the plurality of all of the link strengths to determine which venue has the highest);
 obtaining a normalization parameter associated with a user level of the target user (paras. [0079]-[0083]: weighting/normalizing link strengths (i.e. obtaining normalization parameters) based on a grade/level of effectiveness assigned to the user/reviewer and number of attributes in common); and 
determining a normalized affinity between the target user and each candidate user in the candidate user set based on the ratio and the normalization parameter (paras. [0079]-[0083], [0183]-[0186], Figs. 21A-21B: determining a normalized link strength/affinity between the user and each venue from the venues based on comparing the overall link strengths of each venue to each other (i.e. generating ratios) in the venue list/candidate user set and the weighted link strengths (i.e. normalization parameter)).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Wilson’s method of normalizing an affinity of venues with the system of Perkowitz to adjust the overall link strength values to ensure “that at least one recommendation is always provided to the user via the recommendation engine”  (Wilson, para. [0187]).    

Regarding claims 5 and 15, Perkowitz and Wilson disclose the limitations of the system of claim 1 and the method of claim 11.
Perkowitz and Wilson discloses the limitations of claims 5 and 15 as follows:
wherein the obtaining the normalization parameter includes:
determining an average number of service orders per capita for the plurality of candidate users (Wilson, paras. [0060], [0077], [0079]-[0083], [0183]-[0186]: determining an average number of reviews per website (i.e. per capita) for the venues and link values for requested recommendations (i.e. number of service orders per capita) for the plurality of venues (i.e. candidate orders) within the time period requested)) within the predetermined time period (See also Perkowitz, paras. [0129]-[0130]: determining average number of visits/activities (i.e. number of service orders) within a time period specified by the slices or a day); 
obtaining a number of the plurality of target service orders (Wilson, para. [0060]: determining number of venues/restaurants that the user has previously attended/reviewed (i.e. target service orders)); and 
determining the normalization parameter based on the average number of service orders per capita and the number of the plurality of target service orders (paras. [0060]-[0061], [0079], [0081]-[0083]: weighting/normalizing based on the number of reviews/service orders for the website (i.e. per captia) and the number of reviews from the user for venues visited (i.e. plurality of target service orders)).
The same motivation to combine utilized in claims 4 and 14 is equally applicable in the instant claim.

Regarding claim 6, Perkowitz and Wilson disclose the limitations of the system of claim 1.
Wilson discloses the limitations of claim 6 as follows:
	The system of claim 4, wherein the at least one processor is further configured to cause the system to:
determining a relevancy between the target user and the candidate user based on the normalized affinity (paras. [0079]-[0083], [0183]-[0186], Figs. 21A-21B: determining a relationship/relevancy between a user and a venue based on the normalized link strength).
The same motivation to combine utilized in claim 4 is equally applicable in the instant claim.

Regarding claims 8 and 17, Perkowitz and Wilson disclose the limitations of the system of claim 1 and the method of claim 11.
Perkowitz discloses the limitations of claims 8 and 17 as follows:
wherein the candidate user is a colleague of the target user, a family member of the target user, or has shared a red-packet with the target user (paras. [0124]-[0125]: where the venue/seller is from the home or work office of the user (i.e. is a colleague or a family member) or has previously been involved in a transaction where money was exchanged with the user (i.e. red-packet)).

Regarding claims 9 and 18, Perkowitz and Wilson disclose the limitations of the system of claim 1 and the method of claim 11.
Perkowitz discloses the limitations of claims 9 and 18 as follows:
wherein the obtaining the plurality of candidate service orders associated with the candidate user within the predetermined time period includes (paras. [0025], [0027], [0037], [0045], [0053], [0055], [0063]-[0065], [0076], [0084], [0093], [0100], [0159]-[0161], [0164]: obtaining the plurality of recommended activities/services/products (i.e. plurality of candidate service orders) of venues/sellers/restaurants (i.e. candidate users), where the events/activities occur within a time period predetermined from slice information and transition rules includes: 
determining whether the candidate user is a colleague of the target user (paras. [0124]-[0125], [0146]: determining whether the vendor/seller is made from the work area of the user (i.e. is a colleague of the target user)); 
in response to the determination that the candidate user is a colleague of the target user, determining a work address associated with the candidate user and the target user (paras. [0124]-[0125], [0146]: determining that the vendor/seller (i.e. candidate user) is located in the work area of the user); 
excluding a first set of service orders from the plurality of target service orders and the plurality of candidate service orders, wherein for each of the first set of service orders, the start location of the service order is associated with the work address (paras. [0124]-[0125], [0128], [0146]: excluding activities/events/purchases made from work (i.e. where the service orders are associated with work address) from statistics generated from the activities/events/purchases obtained from slice information (i.e. plurality of target service orders) and recommendations (i.e. plurality of candidate service orders)).

Regarding claims 10 and 19, Perkowitz and Wilson disclose the limitations of the system of claim 1 and the method of claim 11.
Perkowitz discloses the limitations of claims 10 and 19 as follows:
wherein the obtaining the plurality of candidate service orders associated with the candidate user within the predetermined time period includes (paras. [0025], [0027], [0037], [0045], [0053], [0055], [0063]-[0065], [0076], [0084], [0093], [0100], [0159]-[0161], [0164]: obtaining the plurality of recommended activities/services/products (i.e. plurality of candidate service orders) of venues/sellers/restaurants (i.e. candidate users), where the events/activities occur within a time period predetermined from slice information and transition rules includes: 
determining whether the candidate user is a family member of the target user (paras. [0124]-[0125], [0128]: determining whether the vendor/seller is located at home (i.e. is a family member)); 
in response to the determination that the candidate is a family member of the target user, determining a family address associated with the candidate user and the target user (paras. [0124]-[0125], [0128]: determining that the vendor/seller (i.e. candidate) is located at home of user (i.e. associated with family address)); 
excluding a second set of service orders from the plurality of target service orders and the plurality of candidate service orders, wherein for each of the second set of service orders, the start location of the service order is associated with the family address (paras. [0124]-[0125], [0128], [0146]: excluding activities/events/purchases that occur at home (i.e. where the service orders are associated with work address) from statistics generated from the activities/events/purchases obtained from slice information (i.e. plurality of target service orders) and recommendations (i.e. plurality of candidate service orders).

Regarding claim 11, Perkowitz discloses the limitations substantially as follows:
A method implemented on a computing device having at least one processor, at least one storage medium, and a communication platform connected to a network, the method comprising:
determining a target user and a candidate user associated to the target user (paras. [0009], [0085], [0098]-[0100]: determining a user (i.e. target user) and venues/sellers/restaurants of businesses or services (i.e. candidate users) for the user (i.e. associated with the target user));
obtaining a plurality of target service orders associated with the target user and a plurality of candidate service orders associated with the candidate user within a predetermined time period (paras. [0025], [0027], [0037], [0045], [0053], [0055], [0063]-[0065], [0076], [0084], [0093], [0100], [0159]-[0161], [0164]: obtaining a plurality of time slices labeled with user events/activities and a plurality of candidate activities performed by/at venues (i.e. orders/activities in which the target user participated) and a plurality of recommended activities/services/products (i.e. plurality of candidate service orders) by venues/sellers/restaurants (i.e. candidate users), where the events/activities occur within a time period predetermined from slice information and transition rules describing the user’s routine (i.e. during when user takes lunch, after work before user gets home, etc.)), 
wherein each of the plurality of target service orders and the plurality of candidate service orders includes a start location and a start time (paras. [0025], [0027], [0029], [0067]-[0071], [0085], [0093], [0161], Fig. 2: where each of the activities/events participated in by the user obtained from the time slices (i.e. each of the plurality of target service orders) and the recommended activities/events by the venues/sellers (i.e. plurality of candidate service orders) include locations for the activities/events and times when the events/activities begin or are available to begin within the time period such events/activities are normally performed (i.e. time to start the order)); 
determining a plurality of differences associated with the plurality of candidate service orders and the plurality of target service orders, wherein the plurality of differences include a plurality of location differences (paras. [0160]-[0164], [0168]: determine differences between the plurality of recommended activities/services/products (i.e. plurality of candidate service orders) and the activities/events the user has previously engaged in from the slice information (i.e. based on the plurality of target service orders) including location differences calculated by determining that differences between the locations of recommended activities/events (i.e. start locations of the relevant service orders) and the locations of the user (i.e. start locations) are within a predetermined distances (i.e. less than a location threshold)); and 
determining an affinity between the target user and the candidate user based on the plurality of differences (paras. [0009], [0098]-[0100], [0160], [0168]: determining an affinity between a user (i.e. target user) and venues/sellers/restaurants of candidate/recommended businesses or services (i.e. candidate users) by using the location differences to generate recommendations (i.e. based on the location differences)).
Perkowitz does not explicitly disclose the remaining limitations of claim 11 as follows:
wherein the plurality of differences include a plurality of time differences
However, in the same field of endeavor, Wilson discloses the remaining limitations of claim 11 as follows:
wherein each of the plurality of target service orders and the plurality of candidate service orders includes a start location and a start time (paras. [0152], [0160]-[0161], [0170], [0183], [0256]-[0257], [0259], [0261]: records of users attending shows/events/venues (i.e. target service orders) and recommended candidate venues/shows/events (i.e. candidate service orders) include location (i.e. start location) and time during which the venues/shows/events starts/opens/becomes available (start time));
determining a plurality of differences associated with the plurality of candidate service orders and the plurality of target service orders, wherein the plurality of differences include a plurality of time differences and a plurality of location differences (paras. [0085], [0160]-[0161], [0170], [0177]-[0178], [0183]-[0185], [0199], [0261], [0289], Figs. 18, 20 step 2002: providing user with personalized recommendations/selections (i.e. one or more relevant service orders) based on comparing recommendation data for events/shows (i.e. relevant service order data) to previous recommendation data and attendance of user at shows/venues (i.e. target service venues) and determining that the difference between the time/hour that the recommended venue/show/event opens/starts/becomes available is the same as or similar to (i.e. is within a time threshold of) to a time when the user previously attended a venue/show/event (i.e. start time of one of the target service orders) or the hours the venue/show/event is open is less than the dwell time the user spent during the previous venue/show/event and that the difference between the location of the recommended venue/show/event (i.e. start location of one of the relevant service orders) and the location where the user has previously attended venues/shows/events (i.e. start location of the one of the target service orders) does not exceed (i.e. is less than a threshold distance) the bounds of the user’s preferred neighborhood so that the locations of all the shows/venues reside within the same preferred neighborhood);
determining an affinity between the target user and the candidate user based on the plurality of differences (paras. paras. [0059]-[0060], [0170], [0178], [0183], [0261]-[0262]: determining an affinity between a user (i.e. target user) and a venue (candidate user) by using the location and time differences to generate selected recommended event/shows/venues  (i.e. based on plurality of differences)).
Perkowitz is combinable with Wilson because both are from the same field of endeavor of determining personalized recommendations for a user based on determining an affinity of a user.  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Wilson’s method of determining relevant service orders based on determining the difference between the location/time in which the user has historically attended event/shows/venues and the location/time of recommended events/shows/venues with the system of Perkowitz to enable the user to select event/shows/venues at a location the user has found convenient to attend in the past at a time the user has historically been free to attend.    

Regarding claim 14, Perkowitz and Wilson disclose the limitations of the method of claim 11.
Wilson discloses the limitations of claim 14 as follows:
determining a candidate user set including a plurality of candidate users (paras. [0094], [0183]-[0186], Fig. 21A, Fig. 21B: determining one or more recommended venues/restaurants/events (i.e. candidate user set including candidate users)); 
determining a plurality of affinities between the target user and the plurality of candidate users (paras. [0074]-[0075], [0094], [0106]-[0108], [0170], [0183]: determining a plurality of links/affinities for genre/type, hours, attire, location/neighborhood between the user and the venues/restaurants/events); 
determining a sum of the plurality of affinities (paras. [0074]-[0075], [0106]-[0108], [0170], [0183]-[0186], Fig. 21A: adding up the weights, links and strengths for each of the attributes/affinities of the user to generate an overall link strength); 
determining a ratio of the affinity of each candidate user to the sum of the plurality of affinities (paras. [0183]-[0186], Fig. 21B: comparing (i.e. generating ratios of the overall link strength of each of venue/event to the sum of all of the plurality of all of the link strengths to determine which venue has the highest);
 obtaining a normalization parameter associated with a user level of the target user (paras. [0079]-[0083]: weighting/normalizing link strengths (i.e. obtaining normalization parameters) based on a grade/level of effectiveness assigned to the user/reviewer and number of attributes in common); and 
determining a normalized affinity between the target user and each candidate user in the candidate user set based on the ratio and the normalization parameter (paras. [0079]-[0083], [0183]-[0186], Figs. 21A-21B: determining a normalized link strength/affinity between the user and each venue from the venues based on comparing the overall link strengths of each venue to each other (i.e. generating ratios) in the venue list/candidate user set and the weighted link strengths (i.e. normalization parameter)); and
determining a relevancy between the target user and the candidate user based on the normalized affinity (paras. [0079]-[0083], [0183]-[0186], Figs. 21A-21B: determining a relationship/relevancy between a user and a venue based on the normalized link strength).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Wilson’s method of normalizing an affinity of venues with the system of Perkowitz to adjust the overall link strength values to ensure “that at least one recommendation is always provided to the user via the recommendation engine”  (Wilson, para. [0187]).    

Regarding claim 20, Perkowitz discloses the limitations substantially as follows:
A non-transitory computer readable medium, comprising a set of instructions for determining an affinity between a target user and a candidate user, wherein when executed by at least one processor, the set of instructions directs the at least one processor to perform acts of: 
determining a target user and a candidate user associated to the target user (paras. [0009], [0085], [0098]-[0100]: determining a user (i.e. target user) and venues/sellers/restaurants of businesses or services (i.e. candidate users) for the user (i.e. associated with the target user));
obtaining a plurality of target service orders associated with the target user and a plurality of candidate service orders associated with the candidate user within a predetermined time period (paras. [0025], [0027], [0037], [0045], [0053], [0055], [0063]-[0065], [0076], [0084], [0093], [0100], [0159]-[0161], [0164]: obtaining a plurality of time slices labeled with user events/activities and a plurality of candidate activities performed by/at venues (i.e. plurality of orders/activities in which the target user participated as target service orders) and a plurality of recommended activities/services/products (i.e. plurality of candidate service orders) of venues/sellers/restaurants (i.e. candidate users), where the events/activities occur within a time period predetermined from slice information and transition rules describing the user’s routine (i.e. during when user takes lunch, after work before user gets home, etc.)), 
wherein each of the plurality of target service orders and the plurality of candidate service orders includes a start location and a start time (paras. [0025], [0027], [0029], [0067]-[0071], [0085], [0093], [0161], Fig. 2: where each of the activities/events participated in by the user obtained from the time slices (i.e. each of the plurality of target service orders) and the recommended activities/events by the venues/sellers (i.e. plurality of candidate service orders) include locations for the activities/events and times when the events/activities begin or are available to begin within the time period such events/activities are normally performed (i.e. time to start the order)); 
determining a plurality of differences associated with the plurality of candidate service orders and the plurality of target service orders, wherein the plurality of differences include a plurality of location differences (paras. [0160]-[0164], [0168]: determine differences between the plurality of recommended activities/services/products (i.e. plurality of candidate service orders) and the activities/events the user has previously engaged in from the slice information (i.e. based on the plurality of target service orders) including location differences calculated by determining that differences between the locations of recommended activities/events (i.e. start locations of the relevant service orders) and the locations of the user (i.e. start locations) are within a predetermined distances (i.e. less than a location threshold)); and 
determining an affinity between the target user and the candidate user based on the plurality of differences (paras. [0009], [0098]-[0100], [0160], [0168]: determining an affinity between a user (i.e. target user) and venues/sellers/restaurants of candidate/recommended businesses or services (i.e. candidate users) by using the location differences to generate recommendations (i.e. based on the location differences)).

wherein the plurality of differences include a plurality of time differences
However, in the same field of endeavor, Wilson discloses the remaining limitations of claim 20 as follows:
wherein each of the plurality of target service orders and the plurality of candidate service orders includes a start location and a start time (paras. [0152], [0160]-[0161], [0170], [0183], [0256]-[0257], [0259], [0261]: records of users attending shows/events/venues (i.e. target service orders) and recommended candidate venues/shows/events (i.e. candidate service orders) include location (i.e. start location) and time during which the venues/shows/events starts/opens/becomes available (start time));
determining a plurality of differences associated with the plurality of candidate service orders and the plurality of target service orders, wherein the plurality of differences include a plurality of time differences and a plurality of location differences (paras. [0085], [0160]-[0161], [0170], [0177]-[0178], [0183]-[0185], [0199], [0261], [0289], Figs. 18, 20 step 2002: providing user with personalized recommendations/selections (i.e. one or more relevant service orders) based on comparing recommendation data for events/shows (i.e. relevant service order data) to previous recommendation data and attendance of user at shows/venues (i.e. target service venues) and determining that the difference between the time/hour that the recommended venue/show/event opens/starts/becomes available is the same as or similar to (i.e. is within a time threshold of) to a time when the user previously attended a venue/show/event (i.e. start time of one of the target service orders) or the hours the venue/show/event is open is less than the dwell time the user spent during the previous venue/show/event and that the difference between the location of the recommended venue/show/event (i.e. start location of one of the relevant service orders) and the location where the user has previously attended venues/shows/events (i.e. start location of the one of the target service orders) does not exceed (i.e. is less than a threshold distance) the bounds of the user’s preferred neighborhood so that the locations of all the shows/venues reside within the same preferred neighborhood);
determining an affinity between the target user and the candidate user based on the plurality of differences (paras. paras. [0059]-[0060], [0170], [0178], [0183], [0261]-[0262]: determining an affinity between a user (i.e. target user) and a venue (candidate user) by using the location and time differences to generate selected recommended event/shows/venues  (i.e. based on plurality of differences)).
.    

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perkowitz (US 2015/0170042) in view of Wilson (US 2014/0279196), as applied to claims 1 and 11, further in view of Vengroff (US 2009/0005987).
Regarding claims 7 and 16, Perkowitz and Wilson disclose the limitations of the system of claim 1 and the method of claim 11.
Neither Perkowitz or Wilson discloses the limitations of claims 7 and 16 as follows:
obtaining target wireless local area network (LAN) connection data associated with the target user; 
obtaining candidate wireless LAN connection data associated with the candidate user; 
determining whether there is wireless LAN interconnection data between the target user and the candidate user based on the target wireless LAN connection data and the candidate wireless LAN connection data, wherein the wireless LAN interconnection data includes the number of times the target user and the candidate user connect to the same wireless LAN; and 
in response to the determination that there is wireless LAN interconnection data between the target user and the candidate user, increasing the affinity between the target user and the candidate user based on the wireless LAN interconnection data.
However, in the same field of endeavor Vengroff discloses the remaining limitations of claims 7 and 16 as follows:
obtaining target wireless local area network (LAN) connection data associated with the target user (paras. [0014]-[0017]: obtaining data (i.e. target data) from a wireless hotspot (wireless LAN connection data) regarding a business at which the hotspot is located that the user visited (i.e. target data is associated with the target user); 
obtaining candidate wireless LAN connection data associated with the candidate user (paras. [0014]-[0017]: obtaining data from a wireless hotspot (i.e. wireless LAN connection data) regarding a business location visited by the user (i.e. candidate user)); 
determining whether there is wireless LAN interconnection data between the target user and the candidate user based on the target wireless LAN connection data and the candidate wireless LAN connection data, wherein the wireless LAN interconnection data includes the number of times the target user and the candidate user connect to the same wireless LAN (paras. [0014]-[0016]: determining that there is/was hotspot (wireless LAN) interconnection data indicating the user accessed the hotspot of the business connecting the business/candidate user to the target user, wherein the hotspot data indicates the frequency or number of times the user has visited the business (i.e. connected to the hotspot)); and 
in response to the determination that there is wireless LAN interconnection data between the target user and the candidate user, increasing the affinity between the target user and the candidate user based on the wireless LAN interconnection data (paras. [0014]-[0017]: in response to determining that the user has connected to the hotspot (i.e. provided interconnection data over wireless LAN), determining that there is an increased interest/affinity between the user and the business (i.e. candidate user).
Vengroff is combinable with Perkowitz and Wilson because all three are from the same field of endeavor of determining venues/businesses with which a user an affinity.  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Vengroff’s method of increasing the affinity between the target user and the candidate user upon determining that there is wireless LAN interconnection data between the target user and the candidate user with the system of Perkowitz and Wilson in order to enable the system to track and monitor attributes of businesses that the target user frequently visits to generate better and more up-to-date personalized recommendations for additional businesses that the user would like to visit (i.e. determine an affinity for).

Conclusion
For the above-stated reasons, claims 1-20 are rejected.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438